Title: To John Adams from Elbridge Gerry, 29 December 1798
From: Gerry, Elbridge
To: Adams, John



Dear Sir
Cambridge 29th Decr 1798

I was honord, a few days since, by your friendly letter of the 15th. I had previously recd a letter from Mr Pickering inclosing one from General Marshal on the subject of my letter to you of the 20th of october, & in my next will transmit copies of them. I was aware, that controversies between the envoys would produce disagreable effects on the public mind, & no good to themselves, & had determined to take no step without consulting your excellency on the subject. I have nothing more to fear than the other Envoys, not having said, written, or done anything, which if fairly represented, can injure me in the eyes of the government ofr of the public. My object has been, to promote it’s welfare, & not to court, or to disregard popularity.—
I am at a loss to conceive what kind of a journal General Marshal can have formed from day to day; for the Envoys rarely met on business, after the first dispatches: be this as it may, it cannot injure me if he has fairly represented my conduct, & if not, I shall in case of a controversy do it myself. if he has made an official deposit of his journal, and it contains any statement to my disadvantage, he has already declared his disposition to injure me, & has put me on my defence. I wish there was less evidence of this disposition in himself & some others who will be involved in any controversy which they may render necessary.
I had no secret conference with Mr Tallyrand, other than what I have communicated, & as to a loan after the war, I conceived that we had no power to accede to or reject it. these points I shall explain to you.
Mrs Gerry presents her best respects to you, & also my little family, which has a high sense of the honor of your friendly remembrance of them.
Having been indisposed since you left the State, I have not had it in power to pay my respects to your Lady, but have heard favorable accounts of her health: I have the honor to / remain dear Sir with the / most perfect respect & attachment / your sincere friend & / very huml Servt
E Gerry